OPINION OF THE COURT
Memorandum.
The judgment appealed from and order of the Appellate Division brought up for review should be reversed, without costs, and the case remitted to that court so that it may reconsider the matter and may exercise its own discretion.
*821The Appellate Division erred in holding, as a matter of law, that Special Term was in error in refusing to accept the amended petition, which raised an issue of fact as to the validity of the signature of the subscribing witness to pages 27 and 30 of the nominating petition.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Judgment appealed from and order of the Appellate Division brought up for review reversed, without costs, and case remitted to the Appellate Division, Second Department, for further proceedings in accordance with the memorandum herein.